UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6212


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR ALEXANDER HOLT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:11-cr-00002-D-1; 5:12-cv-00075-D)


Submitted:   May 13, 2015                  Decided:   May 18, 2015


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Alexander Holt, Appellant Pro Se.    Kristine L. Fritz,
OFFICE OF THE UNITED STATES ATTORNEY, Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Victor Alexander Holt seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                  The

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.               28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief     on    the    merits,      a   prisoner         satisfies     this    standard      by

demonstrating          that     reasonable          jurists     would     find       that    the

district        court’s      assessment      of      the    constitutional          claims    is

debatable       or     wrong.        Slack   v.      McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,      and     that       the    motion   states      a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      As    the      lone    issue    presented       in     this   appeal      is    squarely

foreclosed by our recent decision in United States v. Foote, __

F.3d __, 2015 WL 1883538 (4th Cir. Apr. 27, 2015), we conclude

that Holt has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny Holt’s motions for

appointment of counsel, and dismiss the appeal.                                We also deny

                                                2
Holt’s    motion   for    relief     pursuant    to    the    panel   decision      in

Whiteside v. United States, 748 F.3d 541 (4th Cir. 2014), which

has been superseded by the opinion of the en banc court, see

Whiteside v. United States, 775 F.3d 180 (4th Cir. 2014), and

United States v. Simmons, 649 F.3d 237 (4th Cir. 2011), because

a Simmons-based challenge to a federal prisoner’s sentence is

not   cognizable    in    a     § 2255   proceeding.         See   Foote,    2015 WL
1883538, at *1, *12.          We dispense with oral argument because the

facts    and   legal    contentions      are   adequately      presented      in    the

materials      before    this    court   and   argument      would    not    aid    the

decisional process.

                                                                            DISMISSED




                                          3